Dismissed and Opinion Filed March 27, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01185-CV

                             PAULINE FARLEY, Appellant
                                        V.
                           THE FALLS APARTMENTS, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-04142-A

                            MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Whitehill
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated September 16, 2014, we notified appellant the $195 filing fee was due. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated September 16,

2014, we notified appellant the docketing statement had not been filed in this case. We directed

appellant to file the docketing statement within ten days. We cautioned appellant that failure to

do so might result in dismissal of this appeal. By letter dated January 27, 2015, we informed

appellant the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record or written documentation that appellant
had been found to be entitled to proceed without payment of costs. We cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee, filed the docketing statement, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




141185F.P05                                         /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

PAULINE FARLEY, Appellant                         On Appeal from the County Court at Law
                                                  No. 1, Dallas County, Texas
No. 05-14-01185-CV       V.                       Trial Court Cause No. CC-14-04142-A.
                                                  Opinion delivered by Justice Whitehill.
THE FALLS APARTMENTS, Appellee                    Justices Francis and Lang-Miers
                                                  participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee THE FALLS APARTMENTS recover its costs of this
appeal from appellant PAULINE FARLEY.


Judgment entered March 27, 2015.




                                            –3–